Citation Nr: 0426185	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-06 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
suboccipital craniectomy.

2.  Entitlement to service connection for the residuals of a 
right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant had active service in the United States Army 
from August 1981 to August 1985.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts that 
denied the appellant's claims of entitlement to service 
connection for the residuals of a suboccipital craniectomy 
and the residuals of a right clavicle fracture.

In May 2004, a Travel Board hearing was conducted at the RO 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that the appellant's representative, in his 
April 2000 letter to the RO, stated that the appellant wanted 
an increase in the service-connected disability benefits he 
was currently receiving.  The July 2000 rating decision did 
not address the appellant's increased rating claim.  The 
matter is referred to the RO for appropriate action.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

This is a case in which only a few of the appellant's service 
medical records are in evidence; furthermore, none of his 
service personnel records are.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his 
claims in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

After the National Personnel Records Center (NPRC) notified 
the RO in June 2002 that NPRC had previously sent the 
requested records, under a claim number that was a variant of 
the appellant's Social Security number, to VA on July 31, 
1997, the RO did ask NPRC to search under the appellant's 
Social Security number instead of the variant number.  
However, no records were found under the appellant's proper 
Social Security number.  Even though the missing records were 
not found, there is no indication that the RO undertook a 
search for alternative medical records.  Furthermore, the 
appellant stated, in his May 2004 Travel Board hearing that 
he had been treated at the Silas B. Hays Army Hospital at 
Fort Ord in December 1981 or January 1982, and that he was 
thereafter in a sling for approximately two months before 
being returned to duty.  The appellant's service personnel 
records are not of record and could provide corroboration of 
the appellant's duty status in early 1982.  In addition, 
there may be some corroboration in the appellant's service 
personnel records of his claim that he participated in boxing 
while in service.

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases such as the 
veteran's.  A non-exhaustive list of documents that may be 
substituted for service medical records in this case 
includes:  statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians from whom a veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraph 4.25(c) and 4.29 (October 6, 1993).  The RO must 
take steps to identify and obtain alternate records for the 
appellant.

With regard to private medical records, the Board notes that 
the records from South Shore Hospital relating to the 
suboccipital craniectomy are far from complete.  The 
admission and discharge summaries, which could shed light on 
the etiology or onset dates of the conditions at issue in 
this case, are not of record.  Nor are any records from the 
appellant's treatment, between December 1985 and February 6, 
1986, at the Braintree Rehabilitation facility.  Furthermore, 
the appellant, during his July 1997 VA hand examination, 
described being injured while a passenger in a motor vehicle 
accident in 1989 that resulted in an aneurysm.  It is unclear 
whether the appellant is actually referring to the October 
1985 incident, or whether he was involved in a different 
accident in 1989.  He should clarify this point.

In addition, the June 1997 VA medical certificate of record 
states that the appellant had undergone an open reduction and 
internal fixation (ORIF) of his left second finger.  It is 
unknown when that procedure was performed; the associated 
records might include information concerning the appellant's 
medical history that could corroborate the claims at issue in 
this case.  If the surgical procedure was performed in 
service, then the RO should search for the associated 
military clinical records.  If it was performed post-service, 
then the appellant should provide information concerning the 
facility and the dates of treatment so that the RO can obtain 
those records.

The evidence of record includes information that the 
appellant applied for Social Security Administration (SSA) 
disability benefits in 1986.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
has been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision are often 
needed by the VA for evaluation of pending claims, and must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Therefore, the medical records from SSA pertaining 
to any application for benefits or original award of 
disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
particular, the Court has found that the provisions of 
38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily before 
a case is ready for Board review.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002).  The Board also 
notes that the RO has not provided the appellant with notice 
of the provisions of 38 U.S.C.A.§§ 5102, 5103, 5103A and 5107 
(West 2002) or of the implementing regulations found at 
38 C.F.R. § 3.159 (2003) in any of the Supplemental 
Statements of the Case (SSOC).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2003) and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claims on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to either one of his 
claims on appeal.

2.  The RO should take all appropriate 
steps to secure the rest of the service 
medical records or alternative records 
for the appellant, including a search for 
the December 1981 or January 1982 (Fort 
Ord) Silas B. Hays Army Community 
Hospital records.  The veteran should be 
specifically told of the possible sources 
of information or evidence that may be 
helpful to his claims of service 
connection, including evidence relating 
to his claimed in-service boxing.  Any 
evidence obtained should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

3.  The RO should take appropriate steps 
to secure all of the appellant's service 
personnel records, including his Army 
performance evaluation reports, profile 
authorizations and any reports pertaining 
to participation in battalion boxing 
matches from the Official Military 
Personnel File (OMPF) or from any other 
appropriate source, including the 
veteran.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

4.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the medical records dated from 
August 1985 onward.

5.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA Administrative Law Judge 
(ALJ) decision and the associated List of 
Exhibits.  All of these records are to be 
associated with the claims file.

6.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment since 
service for any of his claimed 
disabilities, not already of record.  The 
appellant should clarify whether or not 
he was involved in a motor vehicle 
accident in 1989, and state where and 
when he underwent the ORIF procedure on 
his left finger.  After obtaining the 
appropriate signed authorization(s) for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal.  
In particular, the RO should obtain the 
records from the appellant's October to 
December 1985 hospitalization at the 
South Shore Hospital and his December 
1985 to February 1986 treatment at the 
Braintree Rehabilitation facility.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

7.  Thereafter, after the completion of 
any indicated additional development, the 
RO should consider all of the evidence of 
record and re-adjudicate the appellant's 
two claims for service connection.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


